02-11-282-CV_RONALD





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00282-CV
 
 



Ronald Jones


 


APPELLANT




 
V.
 




Massachusetts Mutual Life Insurance Company; Bank
  of America N. A.; R. Dwayne Danner; Kelly Orlando; and Robert Mowery


 


APPELLEES



 
 
----------
FROM THE 153rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          On
June 22, 2012, more than three months after appellant’s
original noncompliant brief was filed and after we had offered appellant
numerous opportunities to correct the deficiencies, we notified appellant that his
amended brief had not been filed as required by Texas Rule of
Appellate Procedure 38.6(a).  See Tex. R. App. P. 38.6(a).  We
stated that we could dismiss the appeal for want of prosecution
unless appellant or any party desiring to continue this appeal filed with the
court on or before July 2, 2012, a response showing grounds for continuing the
appeal.  See Tex. R. App. P. 42.3.  Appellant responded by
filing a motion for extension to file his brief, which did not show grounds for
continuing the appeal.  The motion for extension is DENIED.
          Because
appellant’s brief has not been filed, we dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a),
42.3(b), 43.2(f).
          Appellant
shall pay all costs of this appeal, for which let execution issue.
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED:  August 16, 2012




 




[1]See Tex. R. App. P. 47.4.